By the Court.
1. The statute of 1852, c. 312, § 60, is perfectly clear to the point that prisoners, under sentence for any crime, are competent witnesses. These witnesses were in court, and testified, and the statute is a sufficient answer to the objection to their competency.
2. The rule, excluding confessions made under undue influence, applies only to the confessions of a person on trial in a criminal case. The confessions of these witnesses were not offered in evidence against them; and it does not appear that they refused to answer for fear of criminating themselves.

Exceptions overruled.